DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on December 3, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-8 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuri (US 2004/0238209), in view of Mashino (US 2001/0038145).
Regarding claim 1, Yuri, figure 1, discloses a printed circuit board, comprising: a metal core substrate (12, 16); an insulating layer (21) formed on a surface of the metal core substrate; and a wiring pattern formed on the insulating layer (see figure), wherein the metal core substrate comprises a first metal layer made of a first metal material (the embodiment discloses Fe-Ni alloy, however, stainless steel could be used depending upon requirements, paragraph 0029) , and a second metal layer made of a second metal material differing from the first metal material, the second metal layer (16, formed of copper, paragraph 0054) being laminated on the first metal layer and being under the insulating layer (see figure), wherein an elastic modulus of the second metal layer is lower than an elastic modulus of the first metal layer, wherein a thermal conductivity of the second metal layer is in direct contact with the first metal layer or in contact with the first metal layer through a third metal layer interposed between, and in direct contact with, the first metal layer and the second metal layer (see figure).
Yuri does not disclose wherein the insulating layer has a contact hole penetrating the second metal layer and exposing a flat surface of the first metal layer of the metal core substrate underneath, the wiring pattern being in electrically contact withPage 2 of 9Appl. No.: 15/879,228Attorney Docket No. 84774.3264US Amdt. dated February 3, 2020Reply to Office Action of October 3, 2019 said flat surface of the first metal layer via said contact hole formed in the insulating layer.
Mashino, figure 1, 2(a), 2(b), discloses a printed circuit board with a core layer comprises metal layers (first metal laye102, and second metal layer 104), an insulating layer (111) on the surface of the metal layer, and a contact hole penetrating the second metal layer and exposing a flat surface of the first metal layer.
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to provide the modified board of Yuri with the insulating layer having a contact hole penetrating the second metal layer and exposing a flat surface of the first metal layer of the metal core substrate 

Regarding claim 3, the modified board of Yuri further discloses wherein the second metal layer is laminated on a top surface of the first metal layer (obvious as the second metal layer on the first metal layer, see figure). 

Regarding claim 4, the modified board of Yuri further discloses wherein a thickness of the second metal layer is less than a thickness of the first metal layer (see figure 0052-0055). 

Regarding claim 5, the modified board of Yuri further discloses wherein the second metal layer is laminated on each of a top surface and a bottom surface of the first metal layer, thereby the second metal layer being provided in a plurality (see figure). 

Regarding claim 6, the modified board of Yuri further discloses wherein thicknesses of the second metal layers laminated on the top and bottom surfaces, respectively, of the first metal layer are same (obvious as copper coating is carried out in same process, together, figure 6). 



Regarding claim 8, the modified board of Yuri further discloses wherein the second metal layers laminated on the top and bottom surfaces of the first metal layer are connected at respective edges thereof to form a united layer that surrounds the first metal layer (see figure 1 and 6). 

Regarding claim 10, the modified board of Yuri further discloses wherein the first metal material is stainless steel, and wherein the second metal material is plated copper (as applied to claim 1 above).

Regarding claim 15, the modified board of Yuri further discloses wherein the second metal layer is in direct contact with the first metal layer (obvious as applied to claim 1 above).  

Regarding claim 11, the modified board of Yuri further discloses wherein the insulating layer is made of a resin containing glass fibers (obvious as disclosed at paragraph 0032). 

the second metal layer is in direct contact with the first metal layer or in contact with the first metal layer through a third metal layer interposed between, and in direct contact with, the first metal layer and the second metal layer (see figure).
Yuri does not disclose wherein the insulating layer has a contact hole penetrating the second metal layer and exposing a flat surface of the first metal layer on the front surface of the first metal layer underneath, the wiring pattern being in electrically contact with said flat surface of the first metal layer via said contact hole formed in the insulating layer.
Mashino, figure 1, 2(a), 2(b), discloses a printed circuit board with a core layer comprises metal layers (first metal laye102, and second metal layer 104), an insulating 
 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to provide the modified board of Yuri with the insulating layer having a contact hole penetrating the second metal layer and exposing a flat surface of the first metal layer on the front surface of the first metal layer underneath, the wiring pattern being in electrically contact with said flat surface of the first metal layer via said contact hole formed in the insulating layer, as taught by Mashino, in order to have desired functionality, including facilitating the first metal layer to be used as thermal conductor / ground layer.

Regarding claim 16, the modified board of Yuri further discloses wherein the second metal layer is in direct contact with the first metal layer (obvious as applied to claim 12 above).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Yuri, as applied to claim 12 above, and further in view of Iwamoto (US 2011/02033839), and Weiss (US 2015/0109422).
Regarding claim 13, the modified board of Yuri does not explicitly disclose a module comprising: the printed circuit board according to claim 12, and an electronic circuit mounted on the printed circuit board (claim 13), and a camera module 
However, Yuri anticipate claims 13 and 14, by disclosing every element of the claim. Even if Yuri is found not to anticipate every element of claim because does not specifically state that the board is used in a camera module, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the application, to use the board of Yuri in a camera module to allow the interconnecting circuitry / component to be mounted, such use being old and known in the art. Additionally:
Iwamoto, figure 1, discloses substrate with metal core and further discloses the substrate with a component mounted on it. Iwamoto further discloses that substrate can used for camera (paragraph 0048), and the component may an image sensor (paragraph 0035).

Weiss, figure 2A-2C, discloses a camera module with camera mounted on a printed circuit board, the camera includes image chip and lens (paragraph 0058-0059).
Therefore, the modified board of Yuri meets the requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.

Moreover, if one were also to use aluminum for the first metal layer 102, as suggested by the aluminum base material 102 of Mashino, and copper for the second metal 104, as suggested by "the copper plating layer 104" of Mashino, since the electrical conductivity of copper is lower than the electrical conductivity of aluminum, the feature of claims 1 and 12, "an electrical Page 9 of 11conductivity of the second metal layer is higher than an electrical conductivity of the first metal layer," is also not satisfied. 
As instructed by MPEP §2141, the Graham factual inquiries for a prima facie case of obviousness require, among other things, a proper determination of the scope of and content of the prior art and a proper evaluation of the differences between the claimed invention and the prior art. Here as explained above, no matter how Yuri and Mashino are combined, the resulting combination would lack multiple features of claims 
This is not found to be persuasive.
The claim recites a circuit board with metal core substrate, and the metal core comprises a first metal layer and a second metal layer. The primary prior art to Yuri discloses a metal core substrate comprising a first metal layer and second metal layer. The primary art lacing an opening in first metal layer. The secondary art to Mashino discloses a metal core substrate comprising a first metal layer and a second metal layer, including an opening in the second metal layer connecting the first metal layer. The presence of any other layer in the core substrate does not exclude the art to be reading the structure. Therefore, it would have been obvious to person having ordinary skill in the art the time of the effective filing date of the application to modify the board of Yuri with an opening in the second metal layer, as taught by Mashino, in order to facilitate the first metal layer to be used as a ground layer, as well as, heat transfer layer. 
Further, it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakamura (US 7,317,610), figure 6, discloses a printed wiring board with metal core with a fist metal layer (11) with a second conductive layer (13), and an insulating layer (18). The insulating having a hole penetrating the second conductive layer and connected to the flat surface of the first metal layer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / March 9, 2021